COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  Theodis and Maria Bruce, Virginia and          §              No. 08-20-00135-CV
  Sergio Cordova, Victor Corral, Jose
  Dominguez Magdalena Juarez, Bernarda           §                Appeal from the
  Lopez, Elisa Negrete, Maria Reyes, Luis
  Velazquez, Jose Valdez, Antonio and            §               171st District Court
  Maria Salgado, and Iris Jordan,
                                                 §            of El Paso County, Texas
                       Appellant,
                                                 §             (TC# 2016DCV3160)
  v.
                                                 §
  Oscar Renda Contracting,
                                                 §
                       Appellee.
                                                 §

                                          ORDER

       The Court GRANTS Anita Garza’s request for an extension of time within which to file

the Reporter’s Record until December 30, 2020. NO FURTHER REQUESTS FOR EXTENSION

OF TIME TO FILE THE REPORTER’S RECORD WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that Anita Garza, Court Reporter for the 171st District Court for El

Paso County, Texas, prepare the Reporter’s Record and forward the same to this Court on or before

December 30, 2020.

       IT IS SO ORDERED this 14th day of December, 2020.

                                            PER CURIAM

Before Alley, C.J., Rodriguez and Palafox, JJ.